        Case 2:19-cv-13683-LMA-JVM Document 10 Filed 04/30/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


LARRY HUBBARD                                                           CIVIL ACTION

VERSUS                                                                      No. 19-13683

LOUISIANA STATE                                                              SECTION I

                                  ORDER & REASONS

         Before the Court is a motion 1 by defendant, the State of Louisiana (“the State”),

to dismiss pro se plaintiff Larry Hubbard’s (“Hubbard”) petition for a writ of

mandamus, pursuant to Federal Rules of Civil Procedure 12(b)(1) and (6). Hubbard’s

opposition to the State’s motion was due on April 7, 2020, but to date, no response

has been filed. Accordingly, the Court considers the motion unopposed.

         Because this Court lacks subject matter jurisdiction over Hubbard’s action, the

State’s motion pursuant to Rule 12(b)(1) is granted. The Court does not reach the

State’s Rule 12(b)(6) arguments.

                                             I.

         On November 15, 2019, Hubbard filed a petition in this Court to issue an

alternative writ of mandamus “articulating [Hubbard’s] [r]ight to buy and possess an

[sic] legal firearm” in Louisiana pursuant to his Second Amendment right under the

United States Constitution. 2 Hubbard asserts that he completed his sentence for his




1   R. Doc. No. 8.
2   R. Doc. No. 1, at 1.


                                             1
      Case 2:19-cv-13683-LMA-JVM Document 10 Filed 04/30/20 Page 2 of 4



felony conviction in 1986, and that therefore, he has a constitutional right “to buy and

possess a legal firearm.” 3

      Hubbard named the State as the defendant in his action, but the relief he seeks

with respect to the State is not clearly discernible from the allegations in his

complaint. Hubbard’s prior filing in response to the United States Magistrate Judge’s

order to show cause provides some guidance. 4 In that filing, Hubbard explained that

in March 2019, he had attempted to complete an online firearm approval application

at Academy Sports + Outdoors in Gretna, Louisiana. 5 However, he was not allowed

to proceed because he indicated that he had a felony conviction. 6 He explained that

the reason he now seeks a writ of mandamus is because “[b]y [Hubbard’s] being

deprived the opportunity to complete the firearm approval application to purchase a

legal firearm, [Hubbard]’s being deprived the right to bear arms in the State [of]

Louisiana,” in violation of his Second Amendment rights. 7



3 Id. Under La. Stat. Ann. § 14:95.1(C), the State of Louisiana’s prohibition on the
possession of firearms by an individual convicted of certain felonies only applies for a
period of ten years from the date of the completion of his sentence, probation, parole,
suspension of sentence, or discharge from a mental institution by a court of competent
jurisdiction.

The Court notes that Hubbard’s response to the Magistrate Judge’s order to show
cause order states that he completed his sentence for his felony conviction in 1988. R.
Doc. No. 4, at 5.
4 R. Doc. No. 4. On November 21, 2019, 1he United Magistrate Judge permitted

Hubbard to proceed in forma pauperis and ordered Hubbard to show cause why his
complaint should not be dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i). R.
Doc. No. 3. After reviewing Hubbard’s response, the Magistrate Judge deemed its
order to show cause satisfied. R. Doc. No. 5.
5 R. Doc. No. 4, at 3.
6 See id.
7 Id. at 6.



                                           2
      Case 2:19-cv-13683-LMA-JVM Document 10 Filed 04/30/20 Page 3 of 4



      It appears that Hubbard seeks a writ of mandamus against the State to allow

him to apply for approval to purchase a firearm.

                                          II.

      Pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure, “[a] case is

properly dismissed for lack of subject matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate the case.” Home Builders Ass’n of

Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (citation omitted).

Where “a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the

court should consider the Rule 12(b)(1) jurisdictional attack before addressing any

attack on the merits.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

      “The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party

asserting jurisdiction.” Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

When applying Rule 12(b)(1), a court may dismiss an action for lack of subject matter

jurisdiction “on any one of three separate bases: (1) the complaint alone; (2) the

complaint supplemented by undisputed facts evidenced in the record; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.” Spotts v. United States, 613 F.3d 559, 565–66 (5th Cir. 2010).

       Pursuant to 28 U.S.C. § 1651, federal courts “may issue all writs necessary or

appropriate in aid of their respective jurisdictions agreeable to the usages and

principles of law.” Although Federal Rule of Civil Procedure 81(b) abolished the writ

of mandamus, 28 U.S.C. § 1361 provides that “district courts shall have original

jurisdiction of any action in the nature of mandamus to compel an officer or employee




                                          3
      Case 2:19-cv-13683-LMA-JVM Document 10 Filed 04/30/20 Page 4 of 4



of the United States or any agency thereof to perform a duty owed to the plaintiff.”

However, federal courts do not have jurisdiction to issue the writ against a state actor

or state agencies. Ochoa v. Collier, No. 20-70001, 2020 WL 582397, at *3 (5th Cir.

Feb. 4, 2020), cert. denied, 140 S. Ct. 990 (2020) (citing Moye v. Clerk, Dekalb Cty.

Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973)); see Gordon v. Whitley, 24 F.3d

236 (5th Cir. 1994) (“Federal mandamus applies to officers, employees, and agencies

of the United States. It does not apply to officers, employees, and agencies of states.”).

      Thus, the Court lacks subject matter jurisdiction over Hubbard’s mandamus

action against the State of Louisiana.

                                           III.

      Accordingly,

      IT IS ORDERED that the motion to dismiss pursuant to Federal Rule of Civil

Procedure 12(b)(1) is GRANTED and Hubbard’s complaint is DISMISSED.

      New Orleans, Louisiana, April 30, 2020.



                                          _______________________________________
                                                 LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE




                                            4
